DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2013/0039374).
With respect to claim 1, shows and discloses a light source device (Fig 15A) comprising: a first laser diode; a second laser diode; a reflector having: a first reflecting face configured to reflect a portion of light from the first laser diode and to transmit a portion of the light from the first laser diode, a second reflecting face configured to reflect a portion of light from the second laser diode and to transmit a portion of the light from the second laser diode, a first exit face configured to allow the portion of the light transmitted through the first reflecting face to exit, and a second exit face configured to allow the portion of the light transmitted through the second reflecting face to exit (Fig 11, 15A: a first laser diode and second laser diode 3r/3g/3b, and a reflector 4 , where a first reflecting face and a second reflecting face reflect light from the first and second diode, and a first exit face and a second exit face allow portion of the light transmitted through the reflecting faces to exit); a photodetector comprising: a first light receiving element configured to receive first light exiting the first exit face, and a second light receiving element configured to receive second light exiting the second exit face (Fig 11, 15A: a photodetector 16/16b comprising a first light receiving element and a second light receiving element receive the first and second light exiting the exit faces); and a base directly or indirectly supporting the first laser diode, the second laser diode, the reflector, and the photodetector (Fig 11-15A: a base/carrier 10/20 supporting the laser diodes, the reflector, and the photodetector).  The claim further require wherein the reflector is configured such that the light transmitted through the first reflecting face is hindered from exiting the second exit face and the light transmitted through the second reflecting face is hindered from exiting the first exit face (Fig : the reflector transmitting light of the first reflecting face and the second reflecting face respectively).  Lutgen et al. ‘374 (Fig 15A) did not show the above.  However, in different embodiments (Fig 1-3: 4b) where beam output from laser device is narrowing and impinged on reflector to be directed directly out.  Therefore, it is within one skill in the art to recognize Lutgen et al. ‘374 beam width is kept within its surface area, without crossing into other surface area.  Also, it has been held that omission of an element where its function in a  combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known light impinge on reflector tend to stay within its general focus area without crossing over other surface areas causing cross-talk or interference of signal.
With respect to claim 7, the claim further require a light reflection controlling film on the first reflecting face and the second reflecting face, the light reflection controlling film being configured to reflect a portion of incident light and to transmit a portion of the incident light.  Lutgen et al. ‘374 did not explicitly state of reflection film.  However, Lutgen et al. ‘374 (Fig 1-1-3, 15A) the light being reflect from the reflector surface and transmitting through the reflector surface.  It is within one skill in the art to recognize the well-known use of controlling film to the surface to reflect and transmit the desired wavelength for its intended use. 
With respect to claim 8, Lutgen et al. ‘374 (Fig 1-1-3, 15A) shows wherein: the photodetector is disposed at a position opposite to that of the first laser diode and the second laser diode with respect to the reflector, and the first exit face and the second exit face of the reflector respectively face a light receiving face of the first light receiving element and a light receiving face of the second light receiving element.
With respect to claim 9, Lutgen et al. ‘374 (Fig 1-1-3, 15A) shows wherein: the photodetector is supported on an upper face of the base; the reflector is disposed on or above the photodetector; and the first exit face and the second exit face of the reflector respectively face the light receiving face of the first light receiving element and the light receiving face of the second receiving element.
With respect to claim 10, Lutgen et al. ‘374 (Fig 1-1-3, 15A: 3r/3g/3b – red/green/blue laser) shows and discloses wherein a peak emission wavelength of the first laser diode is different from a peak emission wavelength of the second laser diode.  
With respect to claim 11, Lutgen et al. ‘374 shows further comprising: a third laser diode; wherein: the reflector further has: a third reflecting face configured to reflect a portion of light from the third laser diode and to transmit a portion of the light from the third laser diode, and a third exit face that allows the light transmitted through the third reflecting face to exit; the photodetector further comprises a third light receiving element configured to receive third light exiting the third exit face; and the reflector is configured such that the light transmitted through the second reflecting face is hindered from exiting the third exit face and the light transmitted through the third reflecting face is hindered from exiting the second exit face (Fig 1-1-3, 15A: 3r/3g/3b).
Allowable Subject Matter
Claim 2-6, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2: 
wherein the reflector comprises a light shielding part located between a first part defined by the first reflecting face and the first exit face, and a second part defined by the second reflecting face and the second exit face.
	Claim 12:
wherein: the reflector comprises: a first part defined by the first reflecting face and the first exit face, a second part defined by the second reflecting face and the second exit face, a third part defined by the third reflecting face and the third exit face, a first light shielding part positioned between the first part and the second part, and a second light shielding part positioned between the second part and the third part.
					COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miura et al (US 11,152,758) shows and discloses light emitting device includes a first and second light reflecting member that separate, such that beam from the other laser(s) do not cross over.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828